Citation Nr: 1426798	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected left and/or right knee disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1989 to June 1991. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision issued by the RO in Portland, Oregon, which, in relevant part, denied entitlement to service connection for a back disability.

The Veteran testified before the Board in September 2009.  Due to a subsequent change in position, the Veterans Law Judge who presided over the September 2009 hearing was unavailable to consider the Veteran's appeal.  As such, the Board offered, and the Veteran took advantage of the opportunity to testify at another Board hearing in September 2012 before the undersigned.  Transcripts for each hearing have been associated with the Veteran's claims file.  The Board remanded the back disability claim for additional development in November 2012 and November 2013.  It returns for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's back disability was neither caused nor aggravated by either his service-connected left or right knee disabilities.
2.  There is no in-service event, injury, or disease to which the Veteran's current back disability may be related.

3.  The Veteran's back disability was not chronic during service, has not been productive of symptoms continuously since service, and was not manifest to a compensable degree within one year of his separation from service.



CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103(c)(2), 3.159, 3.326 (2013).

A. Duty to Notify

The Board concludes that the duties to notify at the time of claim filing and during the September 2009 and September 2012 Board hearings have been satisfied.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013)); 38 C.F.R. § 3.103(c)(2), 3.159(b) (2013).  

1. Duty to Notify at Claim Filing

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  October 2004 and February 2005 letters substantially satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2005, including the elements for secondary service connection.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  These letters did not mention the degree of disability and effective date elements of notice for service connection claims.  Dingess, 19 Vet. App. at 490.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  Id.

2. Duty to Notify at Board Hearing

The Veteran was also provided an opportunity to set forth his contentions during September 2009 and September 2012 Board hearings.  A Veterans Law Judge presiding at a Board hearing has duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The record reflects that at both the September 2009 and September 2012 Board hearings, the presiding Judges set forth the issues to be discussed, focused on the elements necessary to substantiate the claim for service connection, and sought to identify any further development that was required to help substantiate the claim, either by submission of additional evidence or provision of a medical examination and opinion.  The record was held open after both hearings to allow the Veteran time to submit additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during either of these hearings, nor have they identified any prejudice in the conduct of the hearings.

B. Duty to Assist

As to the duty to assist, the Board concludes that VA's duties to assist the Veteran in obtaining outstanding records and providing a medical examination and opinion have been satisfied.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Board also finds that the AOJ has complied substantially with the prior instructions from the Board's July 2012, November 2012, and November 2013 remands.  

1. Duty to Assist in Obtaining Outstanding Records

The Board concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  During the September 2012 Board hearing, the Veteran testified that he received treatment from Emanuel Hospital in Portland, Oregon, between 2004 and 2005 for his knees and treatment from a chiropractor, Dr. G., for his back, also in Portland.  Board Hearing Tr. at 16-17.  The Veteran has neither produced the records of this treatment for association with the claims file or completed an authorized release so that VA might obtain the records on his behalf.  The Board remanded in part in November 2012 to provide the Veteran with any needed assistance to obtain these records.  The Veteran failed to respond to a December 2012 letter requesting he produce the records or complete an authorized release form in favor of VA.  VA has no authority to obtain these private records without the Veteran's written authorization and consent.  

2. Duty to Assist in Provision of Medical Examination and Opinion

The Veteran underwent a December 2012 VA examination to obtain a medical opinion as to whether his back disability was at least as likely as not caused or aggravated by his service-connected knee disabilities.  The December 2012 VA examination report was supplemented with a January 2014 VA addendum opinion.  At the December 2012 VA examination, the examiner obtained an accurate history and listened to the Veteran's assertions.  A thorough examination and interview of the Veteran and review of the claims file was conducted.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached, including addressing both causation and aggravation.  The examiner provided clarification in a January 2014 addendum opinion, which elaborated on the medical principles involved and the significance of subjective reports of pain.

The Veteran's representative submitted argument in April 2014 that the January 2014 VA addendum opinion was inadequate.  First, the representative argued that the January 2014 opinion failed to address direct service connection.  This argument is not convincing.  The January 2014 addendum opinion was provided pursuant to a November 2013 Board remand which did not instruct that the examiner consider direct service connection; thus, there was no obligation for the examiner to address direct service connection.  As will be discussed in greater length below, the Veteran had not previously raised direct service connection for the back disability during the pendency of this claim.  During both the September 2009 and September 2012 Board hearings, the Veteran indicated that he began having back pain several years after separation from service.  He did not mention any specific event, disease, or injury during service to which the current back disability may be associated.  As the evidence of record did not indicate that the current back disability may be associated with some in-service event, injury, or disease, there was no need for a medical opinion regarding direct service connection.  

The Veteran's representative also argued that the January 2014 VA addendum opinion was inadequate because the examiner did not provide a reference to a medical treatise, study, or journal, did not provide an explanation of the opinion, or explain the terms "temporal correlation" or "scientific cause."  First, the examiner was not required to provide a reference to medical literature.  There was no such request in the November 2013 remand instructions.  The VA examiner is, moreover, a medical expert whose familiarity with the current state of medical knowledge is presumed.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  The representative has not challenged the examiner's credentials or provided evidence that would undermine the examiner's statement of medical principles, either by submission of a contrary opinion or a medical treatise.  The Board finds that the lack of a reference to specific medical literature is not a material defect in the 2014 opinion.  Second, the examiner did explain his opinion by describing the sort of progression that would be present had the back disability been caused or aggravated by the knee disabilities.  The examiner then compared the expected progression to the lay and medical evidence before arriving at his opinion.  This is the very essence of an explanation.  Finally, the representative objects to the use of the terms "temporal correlation" and "scientific cause" without definition.  These are not medical terms of art and may be read by a lay adjudicator without clarification.

The representative's arguments are, in sum, unavailing.  Accordingly, the Board finds that the December 2012 VA examination report and 2014 addendum opinion are adequate for ratings purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).


3. Duty to Ensure Compliance with Prior Remand Instructions

The Board remanded this service connection claim in July 2012, November 2012, and November 2013.  The September 2012 Board hearing before the undersigned fully satisfied the July 2012 remand instructions.  

As to the November 2012 Board remand, a December 2012 letter was sent to the Veteran requesting certain private treatment records or an authorized release form so that VA might obtain those records on the Veteran's behalf.  The Veteran did not respond to this request.  The AOJ's obligation to obtain those records has been thwarted by the Veteran's failure to cooperate with the development process; the AOJ has complied substantially with the private treatment records remand instruction.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing that the duty to assist is not a one-way street).  The Veteran was also seen for a December 2012 VA examination in connection with the November 2012 remand.  

The Board determined that the December 2012 VA examination was inadequate for ratings purposes and remanded for another VA examination in November 2013.  The Veteran was evaluated at a January 2014 VA examination.  The Board has determined that the January 2014 VA addendum opinion is adequate for ratings purposes above.  The Board finds that the AOJ complied substantially with the July 2012, November 2012, and November 2013 remand instructions pertaining to the back disability claim.  Further remand for additional development of the prior remand instructions is not warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In light of the foregoing, the Board concludes that VA's duties to notify and assist have been discharged to the extent required by law.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Service Connection

The Veteran seeks service connection for a back disability as caused or aggravated by his service-connected knee disabilities.  The Veteran's representative has raised the theory of direct service connection in the April 2014 argument discussed above.  The Board has also considered the Veteran's claim on a presumptive basis.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  For the reasons that follow, the Board concludes that the criteria for service connection are not met for the back disability based on any theory of entitlement raised by the Veteran or presented by the record.

A. Secondary Service Connection

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran is in receipt of service connection for a left lateral meniscus tear, postoperative, with patellofemoral pain syndrome (the left knee disability) and for status post right anterior cruciate ligament reconstruction, patellofemoral pain syndrome with partial medial meniscus tear (the right knee disability).  The evidence clearly shows that the Veteran has a current disability of the lumbar spine, namely degenerative disc disease with degenerative changes (the back disability).  The issue in this case is whether the left and/or right knee disabilities caused or aggravated the back disability.  Wallin, 11 Vet. App. at 512.

The Veteran himself clearly believes that such nexus exists, as evidenced by his written statements and hearing testimony.  The Veteran's wife also submitted a September 2012 statement in support of the Veteran's claim.

The Veteran and his wife do not have any medical education, experience, or training.  As such, they are lay witnesses.  38 C.F.R. § 3.159(a) (2013).  Lay witnesses can offer competent evidence on nexus matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay witnesses are generally competent to report the onset of lay observable symptoms, provide statements and opinions regarding matters that are in the realm of common lay knowledge, and report what they have been told by medical experts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 434-35 (2007).  Matters within the realm of common lay knowledge, however, do not include the etiology of complex medical disorders which require clinical expertise to resolve.  Jandreau, 492 F.3d at 1377, n. 4 (noting that 'sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').

The Veteran has reported the onset of back symptoms after having difficulty with his knees.  See November 2006 Notice of Disagreement.  At a June 2005 VA examination, the Veteran reported that his back pain flare-ups "usually come [] on after a flare-up of knee pain."  See June 2005 VA examination report, at 2.  The Veteran added that when these flare-ups occur "he experiences additional motion loss in the lumbar spine, which he treats with rest, ice, and heat, and it is better in five or six hours."  Id.  He also testified that he began having back problems either in 2000 or approximately 2004-2005.  See September 2009 Board Hearing Tr. at 20; see also September 2012 Board hearing Tr. at 21.  The Veteran also testified that he falls as a consequence of his service-connected knee disabilities.  September 2012 Board Hearing Tr. at 5-6.  As in 2005, the Veteran described his back problem as causing stiffness in the mornings, and needing heat, ice, or rest to loosen up.  Id. at 23.  The Veteran also described being unable to play with his kids due to pain from his back disability.  Id.

Although the Veteran is competent and credible in reporting his lay observable symptoms of falls, back stiffness, and back pain, the Veteran's account is of limited probative value.  The Veteran's statements as to causation rely on a post hoc rationalization: he had knee disabilities for a long time and now he has a back disability as well.  There is no clear statement or reference to a medical principle within the realm of common lay knowledge.  Thus, as to whether the knee disabilities caused the back disability, the Veteran's statements are of limited probative value.  As to aggravation, the Veteran has reported that his back pain flare-ups come on after a flare-up of knee pain.  June 2005 VA examination report at 2.  The remainder of the description of the Veteran's symptoms indicates that the Veteran had a flare-up of knee pain about once a week and back pain flare-ups about once every other week without precipitating factors for either knee or back pain.  Id. at 1-2.  Given that not all knee pain flare-ups result in back pain flare-ups and that neither knee nor back pain flare-ups have precipitating factors, it is not clear how the knee disabilities could be aggravating the back disability.  Again, there is no clear statement or reference to a medical principle within the realm of common lay knowledge.  Thus, as to whether the knee disabilities aggravate the back disability, the Veteran's statements are of limited probative value.  See Jandreau, at 1376-77.  

The Veteran testified in September 2009 that a doctor had told him that "it was likely or possible" that his back problems were a result of his knee disabilities but would not give a definitive answer.  September 2009 Board Hearing Tr. at 20.  He also testified in September 2012 that no doctor had ever come out and directly related his back disability to his knee disability when asked whether a doctor had ever told him that they thought the back was the result of the knees or that the knees were worsening the back.  September 2012 Board Hearing Tr. at 24-25.  The Veteran indicated that the assumption from what they told him was that the knee disabilities aggravated his back disability.  Id.  

Although the Veteran is competent to testify as to his doctors' statements, his statements are not entitled to great probative value.  In one hearing, the Veteran reported a doctor relating the two, but the difference between "likely" and "possible" is great.  Medical opinions couched in terms of possibility, as opposed to probability, are not a sufficient basis on which to award service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the other hearing, the Veteran denied even a possible link had been explicitly offered by his treating doctors.  The Veteran considered the relationship assumed by the content of their discussions.  At a minimum, the Veteran has not provided the rationales for any medical opinion that he is reporting, thus, minimizing the probative value of his testimony.  Nieves-Rodriguez, 22 Vet. App. at 304 (the probative value of a medical opinion comes from its reasoning).  Moreover, the Veteran interpreted his doctors' statements as a nexus opinion in the second hearing.  This is an assumption of the role of the expert, for which the Veteran is not qualified.  The Board affords this testimony little probative weight as to the content of his doctors' statements.  Jandreau, 492 F.3d at 1376-77.  

The Veteran's wife submitted a statement that the Veteran's knees go out on him and that "this has started to affect his hips and lower back."  See September 2012 statement.  

This statement is, unfortunately, conclusory.  There is no description of the Veteran's complaints, any symptoms that she was able to observe, or reference to a medical principle within the realm of common lay knowledge.  There being no competent basis for the statement, the Board also affords it little probative weight.  See Davidson, 581 F.3d at 1316.

The Veteran's wife also testified at the September 2009 Board hearing.  See Hearing Tr. at 15-16.  Her testimony at that time concerned the Veteran's general limitations and did not comment on his back disability with specificity.

In sum, the lay evidence regarding nexus is of little probative value.  Much of the lay evidence is not competent.  To the extent that the lay evidence is competent, it lacks sufficient detail to be affording significant probative value.  The Board turns to the medical evidence of nexus.

The medical evidence of nexus is comprised of three VA opinions regarding a possible nexus between the service-connected knee disabilities and the back disability.  

The first opinion is part of a June 2005 VA examination report.  The examiner opined that there was "no good, scientific evidence" showing a relationship between the two disabilities.  The examiner found that it was "less likely as not" that the Veteran's back disability was related to the service-connected knee disabilities.

In the November 2012 remand, the Board found this opinion inadequate for ratings purposes because the examiner did not consider whether the currently diagnosed back disability was aggravated by the service-connected knee disabilities and, further, did not specifically consider the role of falls that the Veteran contends are due to the service-connected knee disabilities.  See Allen, 7 Vet. App. at 449.  The Board continues to find this opinion inadequate for ratings purposes. 

The Veteran underwent another VA examination in December 2012.  After review of the record and upon examination of the Veteran, the December 2012 VA examiner determined that it was less likely as not that the Veteran's current disability (lumbar spine degenerative disc disease with degenerative changes) was caused or aggravated by the Veteran's current knee disabilities.  By way of rationale, in part, the examiner noted that if the Veteran's back condition was caused by or aggravated by his knee conditions "then one would expect a history of a relationship of flare ups between his knees and his back."  

Although the December 2012 VA examiner stated that he reviewed the record, the rationale highlighted above was not clear as to whether the examiner reviewed the Veteran's prior reported history of seemingly related back and knee flare-ups, or if so, why he provided no explanation as to why such reported history would not constitute a "history of a relationship of flare ups between [the Veteran's] knees and back." Because of the ambiguity as to this crucial issue, the Board remanded for additional clarification from the December 2012 examiner.

A January 2014 addendum opinion was provided by the same examiner who conducted the December 2012 VA examination.  The examiner stated that he did consider the Veteran's account of coincident flare-ups of back pain with knee pain flare-ups.  The examiner acknowledged that a patient's subjective temporal correlations are important.  The examiner pointed out that the Veteran had other positive and negative temporal relationships such as improvement in his back pain after a neck surgery and a flare-up of back pain without knee pain.  The Veteran also had an increase in back pain following a motor vehicle accident.  The examiner stated that if the back condition was either caused or aggravated by his knee conditions, a consistent and direct relationship in progression of symptoms of both would be expected.  The examiner emphasized that the back condition had episodically improved even while the knee condition deteriorated.  The examiner concluded that the temporal relationship in 2005 was not consistent on further detailed examination in 2012 and did not constitute a scientific cause or aggravation beyond the natural progression of the Veteran's back pain.  

As discussed above, the Veteran's representative objected to the use of the terms "temporal correlations" and "scientific cause" in the January 2014 addendum opinion.  See April 2014 brief.  From the context, the meaning of temporal correlations is clear; the Veteran's reports of back pain flare-ups following knee pain flare-ups.  The examiner's use of the word "scientific" indicates that the Veteran's reports are of lesser value than other considerations, such as established medical principles, objective findings on examination, documented histories untainted by subjective memory, that can be relied on to formulate an opinion.  

The Board considers the December 2012 VA examination report and January 2014 addendum opinion to be of great probative value.  The examiner relied on a complete and accurate factual background, used his expertise to describe what causation and aggravation would look like if present, applied that model to the facts of the case and arrived at a consistent opinion.  

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran's service-connected knee disabilities either caused or aggravated his back disability.  The lay evidence from the Veteran and his wife is of limited probative value.  The medical evidence in the form of the December 2012 VA examination report and the January 2014 addendum opinion are entitled to significant probative value and outweigh the lay evidence.  Service connection on a secondary basis is not warranted.  Wallin, at 512; 38 C.F.R. §§ 3.102, 3.310 (2013).

B. Direct Service Connection

The Veteran's representative raised the theory of direct service connection in an April 2014 statement challenging the adequacy of the January 2014 VA medical opinion.

Service connection for a disability on a direct basis generally requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2013).  

As stated above, the Veteran has a current disability of lumbar spine degenerative disc disease with degenerative changes.  The first direct service connection element is satisfied.  Shedden, 381 F.3d at 1167.

The Veteran has not identified any event, injury, or disease which occurred during service to which the current back disability may be related.  The Veteran's July 2004 claim, May 2006 Notice of Disagreement, and August 2007 Substantive Appeal do not mention any in-service event, injury, or disease relating to the back.  May 2009 and March 2013 statements from the Veteran's representative also do not mention any incident of service.  A June 2005 VA examination report records a statement from the Veteran that his back pain had begun the previous summer, becoming worse over the winter.  In September 2009, the Veteran's sworn testimony was that the back problems did not begin until 2000, several years after service.  September 2009 Board Hearing Tr. at 20.  His sworn testimony in September 2012 was that his back problems began seven to eight years before, approximately 2004 or 2005.  September 2012 Board Hearing Tr. at 21.  

Review of the Veteran's service, VA, and private treatment records do not reveal any reference to complaints, treatment, or diagnoses of back problems in service.  

There is no other evidence in the record indicating a relationship between the Veteran's service and his current low back disability.  Hence, a preponderance of the evidence is against the existence of an in-service event, injury, or disease to which his current disability may be associated.  Direct service connection is not warranted.  Shedden, 381 F.3d at 1167.

C. Presumptive Service Connection

The Veteran's back disability has been diagnosed as degenerative disc disease, a type of arthritis.  Bierman v. Brown, 6 Vet. App. 125, 126 (1994)(treating intervertebral disc syndrome as a type of osteoarthritis).  Arthritis is a "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a) (2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b) (2013).  Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" such as arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. § 3.307(a) (2013).  As discussed, the Veteran has not alleged and the record does not otherwise demonstrate that the Veteran had manifestations or symptoms of back arthritis during service or for several years afterward.  The Board finds, therefore, that the back arthritis was not chronic in service, has not been productive of continuous symptoms since the Veteran's June 1991 separation from service, and was not manifest to a compensable degree within one year of June 1991.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the presumptive theory of entitlement.  Service connection is not warranted for the back disability under the "chronic disease" presumptions.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In summary, the claim of service connection for a low back disability is denied based on consideration of secondary, direct, and presumptive service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a back disability no matter the theory of entitlement, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a back disability, to include as secondary to service-connected left and/or right knee disabilities, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


